UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                          _______________________

                                No. 95-30134
                              Summary Calendar
                          _______________________


                         UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                     versus

                                 RAY JOHNSON,

                                                        Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                          (94-CR-32-A-M2)
_________________________________________________________________

                              November 28, 1995

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

            Appellant     Johnson,     serving     a   term    of   97      months

imprisonment and other penalties for conspiracy to possess with

intent to distribute and to distribute cocaine and unlawful use of

a communications facility, appeals his conviction and sentence on

several grounds.      Finding none persuasive, we affirm.




      *
             Local Rule 47.5 provides: "The publication of opinions     that have no
precedential value and merely decide particular cases on the basis of   well-settled
principles of law imposes needless expense on the public and burdens    on the legal
profession." Pursuant to that Rule, the Court has determined that       this opinion
should not be published.
           1.    Johnson asserts that the district court erred in

denying his motion to suppress evidence, because there was no basis

to conduct a warrantless search of the house where the cocaine was

found.    The court held, however, that under the doctrine of

inevitable discovery, the search was justified.              United States v.

Wilson, 36 F.3d 1298, 1304 (5th Cir. 1994).              Johnson does not

challenge this conclusion, so this issue is deemed abandoned.

Evans v. City of Marlin, Texas, 986 F.2d 104, 106 n.1 (5th Cir.

1993). In any event, the district court's conclusion of inevitable

discovery was supported by the record.

           2.    Johnson   argues   that   the   jury    should    have    been

instructed on the defense of entrapment.          The testimony did not

make "a prima facie showing that government conduct created a

substantial risk that an offense would be committed by a person

other than one ready to commit it."        United States v. Hudson, 982
F.2d 160, 162 (5th Cir.), cert. denied, 114 S. Ct. 100 (1993)

(internal quotation and citation omitted).            Johnson voluntarily

accepted the U.P.S. package and admitted that he hid only the two

baby   powder   cans   containing   cocaine   after     he    discovered    the

government's transmitter.

           3.    Johnson challenges the prosecutor's use of the slang

term "key" for a kilo of cocaine in his closing arguments.                Under

the total circumstances, this comment did not constitute misconduct

warranting a new trial.     The court did not abuse his discretion in

failing to grant a new trial.




                                     2
            4.   To   the   extent    we    understand   Johnson's   argument

concerning the constitutionality of the statute prohibiting the

distribution of controlled substances, it is meritless.                He does

not argue that his conduct could not have been described as illegal

possession with intent to distribute cocaine; he contends only that

the law does not distinguish his conduct from that of DEA agents,

lab workers, and the UPS delivery man who were also involved in the

case. This is nonsense. The law sufficiently defines the criminal

conduct that it prohibits.           To the extent that Johnson argues

selective   prosecution,     this    must    fail,   because   there    is   no

similarity between him and the law enforcement officers and helpers

who engaged in the controlled delivery here.

            5.   Johnson finally asserts that he did not obstruct

justice within the meaning of the sentencing guidelines when he

testified falsely at trial.          Although it is true that not every

misstatement by a defendant will supply grounds for an obstruction

of justice sentence enhancement, the district court here found that

Johnson's false testimony could have misled the jury as to whether

he had guilty knowledge of the package's contents.             This finding,

which supports an obstruction of justice enhancement, is not

clearly erroneous.

            The judgement and sentence are AFFIRMED.




                                       3